No. 97-

            :1 THE SUPREME COURT OF THE STATE OF MONTANA




ALEX E. SMITH and TRUDY L. SMITH,
husband and wife,

           Plaintiffs and Respondents,



ROBERT L. JOHNSON and ANITA A. JOHNSON,
husband and wfe.

           Defendants and Appellants


APPEAL FROM:      District Courl of the Tenth Judicial District,
                  In and for the County of Fergus,
                  Honorable Wm. Nels Swandal, Judge Presiding.


COUNSEL OF RECORD:

           For Appellants:

                  Robert L. Johnson, Attorney at Law, Lewistown, Montana

           For Respondents:

                  Michael Ridgcway, Attorney at Law, Hubble & Ridgeway,
                  Stanford, Montana



                                                   Submitted on Briefs: December 23, 1997

                                                              Decided: December 3 0 , 1 9 9 7
Justice Lt'. W~lliamLeaphart delivered the Opinion of the Court.



       P~trsuantto Section I, Paragraph 3(c), Montana Supreme Court 1995 Internal

Operating Rules, the following decision shall not be cited as precedent and shall be published

by its filing as a public document with the Clerk of the Supren~e
                                                                Court and by a report of its

result to State Reporter Publishing Company and West Group.

       This is an appeal from the Tenth Judicial District Court's February 23, 1997 order

dismissing Count 11 and its May 2, 1997 order striking the Appellants Robert L. and Anita

A. Johnson's (Johnsons') amended answer, cross-claim, and demand for jury trial and

denying their request to expunge certain portions of the court's "Explanatory Comment."

       Respondents Alex and Trudy Smith (Smiths) purchased real property on a contract

for deed fi.oni the Johnsons. The Johnsons contracted to provide "guaranteed access" to the

property. However, at the time of the transaction, there was no guaranteed access to the

property. The only access onto the property was via a road crossing over property owned by

a neighbor of the Smiths. The Johnsons took the position that they were only required to

provide the access once the contract had been paid in full.

       To obtain the guaranteed access, the Smiths sued the Johnsons, requesting that the

court allow them to prepay the contract and require the Johnsons to provide the guaranteed

access (Count I). In Count 11 of the complaint, the Smiths sought to quiet title to a separate

road which the Johnsons were using to access the Johnsons' residence and which crossed
property owned by the Smiths. The parties filed cross-motions for sulnmary judgment.

       At the hearing on the motions for summary judgment, the Johnsons represented that

they had the necessary easement which would provide the access that the Smiths were

demanding. The Smiths reviewed the easement document and determined that it was

satisfactory. Mr. Johnson then prepared a stipulation dismissing Count I. There was no

request by either party for fees or costs at that time. Mr. Johnson, an attorney representing

himself and his wife, and counsel for the Smiths signed the stipulation and, pursuant to this

stipulation, the court dismissed Count I with prejudice.

       With regard to Count 11, the court denied the Johnsons' motion for summaiy judgment

and ordered the parties to mediate. When the parties were unable to mediate Count 11, the

Smiths offered the Johnsons an easement over the road in question. However, the Johnsons

would not accept the easement unless the Smiths agreed to pay the Johnsons' costs and

attorney fees. The Smiths refused to agree to pay the fees and costs. Instead they, on their

own motion, dismissed Count I1 with prejudice. The Johnsons objected and requested fees

and costs relating to both Counts I and 11. The District Court granted the Smiths' motion to

dismiss Count 11 with prejudice and denied the Johnsons' claim for costs and fees with an

explanatory comment which stated, inter alia: "With the settlement [on Count I], plaintiffs

prevailed on the easement issue, and defendants prevailed on the prepayment issue." The

Johnsons' various post-judgment motions to expunge this language were denied, and the

Johnsons appealed to this Court.
       On appeal, the Johnsons appear to contend that they are entitled to attorney fees as

prevailing partics under the provisios~s the contract for deed. The stipulation of dismissal,
                                       of

however, does not provide that either party prevailed nor does it provide that either party is

entstled to attorney fees. The partles are bound by that stipulahon and order of d~smtssal.The

Distrlct Court's denial of the Johnsons' request for costs and attorney fees as to Count I is

affirmed.

       Count I1 of the amended complaint is a quiet title claim. As such, it does not come

within the purview of the contract provision allowing attorney fees to the prevailing party in

an action to enforce the terms of the agreement. The District Court did not e n in denying

attorney fees in the dismissal of Count 11.

       The Johnsons also ask this Court to remand to the District Coart with instructions to

expunge that part of the "Explanatory Comment" in which the court, notlng that the Sm~ths

prevailed on the easement issue and the Johnsons prevailed on the prepayment issue,

concluded there was no prevailing party entitled to attorney fees. Johnson is apparently

concerned that the court's explanatory comment might give nse to further litigation.

       The Johnsons have cited no authority whereby this Court can edit or dictate the terms

of the District Court's rationale. We can affirm decisions of thc district court regardless of

whether the court reached the decision for the right reasons. Clark v. Eagle Systems, lnc.

(1906), 279 Mont. 279,927 P.2d 995. Since we have affirmed the District Court's denial of

attorney fees, it matters not why the court denied the fees. At worst, the court's comments
could be considered dicta. Furthermore, since the court dismissed both counts of the

complaint with prejudice, the Johnsons' fears of futui-c litigation are unfounded. The

Johnsons' request for a remand is denied.

       The Smiths have requested that, pursuant to Rule 32, M.R.App.P., we Impose

reasonable attorney fees upon the Johnsons for filing an appeal without substantla1 or

reasonable grounds. That request IS denied, and the appeal is affirmed with each party to pay

their own costs and fees.



                                                                      Justice"
We concur:
                                       December 30, 1997


                                  CERTIFICATE OF SERVICE

I hereby certify that the followrng certified order mas sent bq United States mail, prepaid. to the
follo\\ing named:
Robert L. Johnson
Attorney at Law
SUITE 507 MONTANA BUILDING
LEWISTOWN M 1 59457

Michael Ridgeway
Attomeq at Law
PO BOX 556
STANFORD MT 59479-0556



                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT
                                                     STATE OF MONTANA

                                                     BY:.          +&
                                                     Deputy